       Case: 5:19-cv-00325-SL Doc #: 15 Filed: 09/16/19 1 of 2. PageID #: 74




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Matthew Burghardt, as Guardian of             )   Case No. 5:19-CV-00325
Matthew B. Burghardt,                         )
                                              )   Judge Sara Lioi
                             Plaintiff,       )
                                              )
               vs.                            )   SECOND JOINT STATUS REPORT
                                              )
Ezekiel Ryan, et al.,                         )
                                              )
                             Defendants.      )


       Pursuant to the Court’s Order dated June 26, 2019, the Plaintiff and Co-Defendant

Ezekiel Ryan, submit the following Second Joint Status Report:

       1) The parties have exchanged paper discovery. Plaintiff has received a response
          to the subpoena issued to the Village of Lakemore. The parties are in the
          process of scheduling depositions.

       2) No settlement negotiations have occurred.

       3) There are no pending motions at this time.

       4) No developments have occurred at this time that should cause a deviation
          from the previously established Case Management Plan.


                                           Respectfully submitted,

                                           /s/ Kenneth A. Calderone
                                           Kenneth A. Calderone (0046860)
                                           Anne M. Markowski (0069705)
                                           Hanna, Campbell & Powell, LLP
                                           3737 Embassy Parkway, Suite 100
                                           Akron, OH 44333
                                           Telephone: (330) 670-7324 / (330) 670-7601
                                           Facsimile: (330) 670-7440 / (330) 670-7456
                                           Email: kcalderone@hcplaw.net
                                                   amarkowski@hcplaw.net
                                           Attorneys for Defendant Ezekiel Ryan
        Case: 5:19-cv-00325-SL Doc #: 15 Filed: 09/16/19 2 of 2. PageID #: 75



                                             /s/ Jacqueline Greene
                                             JACQUELINE GREENE (0092733)
                                             SARAH GELSOMINO (0084340)
                                             TERRY H. GILBERT (0021948)
                                             FRIEDMAN & GILBERT
                                             55 Public Square, Suite 1055
                                             Cleveland, Ohio 44113
                                             T: (216) 241-1430
                                             F: (216) 621-0427
                                             jgreene@f-glaw.com
                                             sgelsomino@f-glaw.com
                                             tgilbert@f-glaw.com
                                             Attorneys for Plaintiff Matthew Burghardt, as
                                             Guardian of Matthew B. Burghardt




                                CERTIFICATE OF SERVICE

       This document was filed on September 16, 2019, using the court’s CM/ECF system,
which will send notification of such filing to all parties. Parties may access this document
through the Court’s electronic filing system. Copies of this filing were mailed to the parties not
on the Court’s electronic filing system.


                                             /s/ Kenneth A. Calderone
                                             Kenneth A. Calderone (0046860)
                                             Anne M. Markowski (0069705)
                                             Attorneys for Defendant Ezekiel Ryan


<<HCP #1069863-v1>>




                                                2
